Exhibit 10.1 AGREEMENT AND PLAN OF MERGER AND REORGANIZATION This AGREEMENT AND PLAN OF MERGER AND REORGANIZATION (this “Agreement”) is entered into as of December 4, 2009 by and among Metalline Mining Company, a Nevada corporation (“Metalline”), Metalline Mining Delaware Inc., a Delaware corporation and wholly-owned subsidiary of Metalline (“Merger Sub”), and Dome Ventures Corporation, a Delaware corporation (“Dome”).Capitalized terms used herein (including in the immediately preceding sentence) and not otherwise defined herein shall have the meanings set forth in Section 7.1 hereof. WHEREAS, Metalline and Dome entered into a Letter of Intent on November 13, 2009 setting out the terms by which Metalline would acquire all of the issued shares of Dome by way of a merger of a wholly owned subsidiary of Metalline with and into Dome; WHEREAS, the Board of Directors of Dome (“Dome Board”) has unanimously (a) determined that it is in the best interests of Dome and its stockholders, and declared it advisable, to enter into this Agreement with Metalline and Merger Sub, (b) approved the execution, delivery and performance of this Agreement and the consummation of the transactions contemplated hereby, including the Merger, and (c) resolved, subject to the terms and conditions set forth in this Agreement, to recommend adoption and approval of this Agreement by the stockholders of Dome; WHEREAS, the Board of Directors of Metalline (the “Metalline Board”) has (a) determined that the Merger is consistent with and in furtherance of the long-term business strategy of Metalline and fair to, and in the best interests of, Metalline and its stockholders and has approved and adopted this Agreement, the Merger and the other transactions contemplated by this Agreement and (b) resolved, subject to the terms and conditions set forth in this Agreement, to recommend that the stockholders of Metalline vote to approve the issuance of shares of common stock, par value $0.01 per share, of Metalline (“Metalline Common Stock”) to the stockholders of Dome pursuant to the terms of the Merger (the “Share Issuance”); WHEREAS, Metalline, Dome and certain directors and officers of Dome have agreed to enter into Voting Agreements (the “Dome Voting Agreements”), providing that, among other things, such stockholders will vote their shares ofcommon stock, par value $0.001 per share (“Dome Common Stock”), in favor of this Agreement, the Merger and the other transactions contemplated by this Agreement; WHEREAS, Metalline, Dome and certain directors and officers of Metalline have agreed to enter into Voting Agreements (the “Metalline Voting Agreements”), providing that, among other things, such stockholders will vote their shares of Metalline Common Stock in favor of the Share Issuance; and WHEREAS, for federal income tax purposes, the Merger is intended to qualify as a reorganization under the provisions of Section 368(a) of the United States Internal Revenue Code of 1986, as amended (the “Code”); WHEREAS, the parties desire to make certain representations, warranties, covenants and agreements in connection with the Merger and the transactions contemplated by this Agreement and also to prescribe certain conditions to the Merger. NOW, THEREFORE, in consideration of the premises, and of the representations, warranties, covenants and agreements contained herein, the parties agree as follows: ARTICLE 1 PRIVATE PLACEMENT FINANCING; METALLINE BOARD OF DIRECTORS 1.1 Dome Private Placement.Subject to Dome having arranged financing on terms acceptable to Dome, in its sole discretion, on or before January 10, 2010, Dome will complete through Cormark Securities Inc. (“Cormark”) and a syndicate of other Canadian investment dealers (together with Cormark, the “Agents”)a private placement of its securities (the “Dome Private Placement”) aggregating $13,010,000 by way of a private placement of special warrants or subscription receipts with each special warrant or subscription receiptautomatically converting into a share of Dome Common Stock immediately prior to the Effective TimeThe proceeds of the Dome Private Placement will be held in trust pending closing of the Merger.If this Agreement terminates prior to the Effective Time the proceeds held in trust will be returned to investors in accordance with the terms of the agreements governing the Dome Private Placement. 1.2 Metalline Private Placement.On or before December 23, 2009, Dome will arrange for purchasers to subscribe for 6,500,000 units of Metalline at a price of $0.46 per unit, each unit consisting of one share of Metalline Common Stock and one share purchase warrant, two of which warrants will entitle the holder to purchase a further share of Metalline Common Stock at a price of $0.57 per share exercisable if the Merger Agreement terminates in accordance with its terms prior to the Effective Time (the “Metalline Private Placement”).The warrants issued in the Metalline Private Placement shall be cancelled as of the Effective Time of the Merger.The proceeds of the Metalline Private Placement will be available for use by Metalline for general corporate purposes on closing of the Metalline Private Placement. 1.3 Conditions.The Dome Private Placement and the Metalline Private Placement will be subject to receipt of any required approvals of the TSX Venture Exchange and the NYSE Amex, as applicable. ARTICLE 2 THE MERGER 2.1 The Merger.On the terms and subject to the conditions set forth in this Agreement, and in accordance with the Delaware General Corporation Law (the “DGCL”), at the Effective Time, (a) Merger Sub will merge with and into Dome (the “Merger”), and (b) the separate corporate existence of Merger Sub will cease and Dome will continue its corporate existence under the DGCL as the surviving corporation in the Merger (the “Surviving Corporation”). 2 2.2 Closing.Upon the terms and subject to the conditions set forth herein, the closing of the Merger (the “Closing”) will take place at 9:00 a.m., Mountain time, as soon as practicable (and, in any event, within three (3) business days) after satisfaction or, to the extent permitted hereunder, waiver of all conditions to the Merger set forth in Schedule C hereto (other than those conditions that by their nature are to be satisfied at the Closing), unless this Agreement has been terminated pursuant to its terms or unless another time or date is agreed to in writing by the parties hereto. The Closing shall be held at the offices of Burns Figa & Will, PC, 6400 S. Fiddlers Green Circle, Suite 1000, Greenwood Village, CO, 80111, unless another place is agreed to in writing by the parties hereto, and the actual date of the Closing is hereinafter referred to as the “Closing Date”. 2.3 Effective Time.Subject to the provisions of this Agreement, at the Closing, Dome, Metalline and Merger Sub will cause a certificate of merger (the “Certificate of Merger”) to be executed, acknowledged and filed with the Secretary of State of the State of Delaware in accordance with the relevant provisions of the DGCL. The Merger will become effective at such time as the Certificate of Merger has been duly filed with the Secretary of State of the State of Delaware or at such later date or time as may be agreed by Dome and Metalline in writing and specified in the Certificate of Merger in accordance with the DGCL (the effective time of the Merger being referred to herein as the “Effective Time”). 2.4 Effects of the Merger.The Merger shall have the effects set forth herein and in the applicable provisions of the DGCL. Without limiting the generality of the foregoing, and subject thereto, from and after the Effective Time, all property, rights, privileges, immunities, powers, franchises, licenses and authority of Dome and Merger Sub shall vest in the Surviving Corporation, and all debts, liabilities, obligations, restrictions and duties of each of Dome and Merger Sub shall become the debts, liabilities, obligations, restrictions and duties of the Surviving Corporation. 2.5 Certificate of Incorporation; By-laws.At the Effective Time, (a) the certificate of incorporation of Merger Sub as in effect immediately prior to the Effective Time shall be the certificate of incorporation of the Surviving Corporation until thereafter amended in accordance with the terms thereof or as provided by applicable Law; and (b) the by-laws of Merger Sub as in effect immediately prior to the Effective Time shall be the by-laws of the Surviving Corporation until thereafter amended in accordance with the terms thereof, the certificate of incorporation of the Surviving Corporation or as provided by applicable Law. 2.6 Directors and Officers.The directors of Merger Sub immediately prior to the Effective Time shall, from and after the Effective Time, be the directors of the Surviving Corporation until their successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with the certificate of incorporation and by-laws of the Surviving Corporation.The officers of Dome immediately prior to the Effective Time shall, from and after the Effective Time, be the officers of the Surviving Corporation until their successors have been duly elected or appointed and qualified or until their earlier death, resignation or removal in accordance with the certificate of incorporation and by-laws of the Surviving Corporation. ARTICLE 3 EFFECT OF THE MERGER ON CAPITAL STOCK 3.1 Effect of the Merger on Capital Stock. At the Effective Time, as a result of the Merger and without any action on the part of Metalline, Merger Sub or Dome or the holder of any capital stock of Metalline, Merger Sub or Dome: (a) Cancellation of Certain Dome Common Stock.Each share of Dome Common Stock (each, a “Share” and collectively, the “Shares”) that is owned by Metalline, Merger Sub or Dome (as treasury stock or otherwise) or any of their respective direct or indirect wholly-owned subsidiaries will automatically be cancelled and retired and will cease to exist, and no consideration will be delivered in exchange therefor. (b) Conversion of Dome Common Stock.Each Share issued and outstanding immediately prior to the Effective Time (other than Shares to be cancelled and retired in accordance with Section 3.1(a)), will be converted into the right to receive the number of shares of Metalline Common Stock (the “Merger Consideration”) equal to the Exchange Ratio.The Exchange Ratio shall be equal to 47,724,561 divided by the number of Shares of Dome issued and outstanding immediately prior to the Merger. (c) Cancellation of Shares. At the Effective Time, all Shares will no longer be outstanding and all Shares will be cancelled and retired and will cease to exist, and, subject to Section 3.3, each holder of a certificate formerly representing any such Shares (each, a “Certificate”) will cease to have any rights with respect thereto, except the right to receive the Merger Consideration in accordance with Section 3.2 hereof. (d) Conversion of Merger Sub Capital Stock. Each share of common stock, par value $0.01 per share, of Merger Sub issued and outstanding immediately prior to the Effective Time shall be converted into and become one newly issued, fully paid and non-assessable share of common stock of the Surviving Corporation. 3 3.2 Payment. (a) Prior to the Effective Time, Metalline shall appoint an exchange agent reasonably acceptable to Dome (the “Exchange Agent”) to act as the agent for the purpose of delivering the Merger Consideration for: (i) the Certificates, or (ii) book-entry shares which immediately prior to the Effective Time represented the Shares (the “Book-Entry Shares”). On and after the Effective Time, Metalline shall deposit, or cause the Surviving Corporation to deposit, with the Exchange Agent, certificates of Metalline Common Stock representing the aggregate Merger Consideration that is issuable in respect of all of the Shares represented by the Certificates and the Book-Entry Shares (the “Exchange Fund”) in amounts and at the times necessary for such issuance. If for any reason (including losses) the Exchange Fund is inadequate to pay the amounts to which holders of Shares shall be entitled under Section 3.1(b), Metalline shall take all steps necessary to enable or cause the Surviving Corporation promptly to deposit in trust additional certificates with the Exchange Agent sufficient to make all issuances required under this Agreement, and Metalline and the Surviving Corporation shall in any event be liable for the payment thereof. The Exchange Fund shall not be used for any other purpose. The Surviving Corporation shall pay all charges and expenses, including those of the Exchange Agent, in connection with the delivery to former Dome Stockholders of the Merger Consideration.Promptly after the Effective Time, Metalline shall cause the Exchange Agent to send to each record holder of Shares at the Effective Time Metalline Common Stock representing the Merger Consideration payable to each such holder of Shares. (b) Each holder of Shares that have been converted into the right to receive the Merger Consideration shall be entitled to receive the Merger Consideration in respect of Dome Common Stock represented by a Certificate or Book-Entry Share.At the Effective Time pursuant to the provisions of this Article 3, each Certificate or Book-Entry Share shall immediately be deemed to have been cancelled without further action by any party. (c) No fractional shares of Metalline Common Stock shall be issued.If the aggregate number of shares of Metalline Common Stock that a holder of Dome Common Stock is entitled to receive pursuant to Section 3.1 is (i) a fractional share representing 0.5 or more of a share, the number of shares of Metalline Common Stock such holder is entitled to receive will be rounded up to the next whole number or (ii) a fractional share representing less than 0.5 of a share, the number of shares of Metalline Common Stock such holder is entitled to receive will be rounded down to the next whole number and no additional compensation will be paid to in respect of such fractional share. (d) The Exchange Ratio shall be adjusted to reflect appropriately the effect of any stock split, reverse stock split, stock dividend (including any dividend or distribution of securities convertible into Metalline Common Stock or Dome Common Stock), extraordinary cash dividends, reorganization, recapitalization, reclassification, combination, exchange of shares or other like change with respect to Metalline Common Stock or Dome Common Stock occurring on or after the date hereof and prior to the Effective Time. (e) All Merger Consideration issued upon the conversion of Shares in accordance with the terms hereof shall be deemed to have been issued in full satisfaction of all rights pertaining to the Shares formerly represented by a Certificate or Book-Entry Shares, and from and after the Effective Time, there shall be no further registration of transfers of Shares on the stock transfer books of the Surviving Corporation. 4 (f) Any portion of the Exchange Fund that remains unclaimed by the holders of Shares one year after the Effective Time shall be returned to Metalline, upon demand, and any former holder of Shares shall thereafter look only to Metalline for issuance of the Merger Consideration. Notwithstanding the foregoing, Metalline shall not be liable to any holder of Shares for any amounts paid to a public official pursuant to applicable abandoned property, escheat or similar Laws.Any amounts remaining unclaimed by holders of Shares two (2) years after the Effective Time (or such earlier date, immediately prior to such time when the amounts would otherwise escheat to or become property of any Governmental Entity) shall become, to the extent permitted by applicable Law, the property of Metalline free and clear of any claims or interest of any Person previously entitled thereto. 3.3 No Appraisal Rights.No appraisal rights shall be available to holders of shares of Dome Common Stock in connection with the Merger unless required by Section 262 of the DGCL. 3.4 Withholding Rights. Each of the Exchange Agent, Metalline, Merger Sub and the Surviving Corporation shall be entitled to deduct and withhold from the consideration otherwise payable to any Person pursuant to this Article 3 such amounts as may be required to be deducted and withheld with respect to the making of such payment under any provision of any applicable Tax Law. To the extent that amounts are so deducted and withheld by the Exchange Agent, Metalline, Merger Sub or the Surviving Corporation, as the case may be, such amounts shall be treated for all purposes of this Agreement as having been paid to the Person in respect of which the Exchange Agent, Metalline, Merger Sub or the Surviving Corporation, as the case may be, made such deduction and withholding. 3.5 Dome Options.All options to acquire shares of Dome Common Stock (collectively, “Dome Options”) outstanding, if any, whether or not exercisable and whether or not vested, at the Effective Time, shall remain outstanding following the Effective Time.At the Effective Time, the Dome Options shall, by virtue of the Merger and without any further action on the part of Dome or the holder thereof, be substituted or assumed by Metalline in such manner that Section 424(a) of the Code or the treatment under Treasury Regulation 1.409A - 1(b)(v)(D) so provides or permits such treatment.From and after the Effective Time, all references to Dome in all agreements evidencing the Dome Options, or any plans pursuant to which the Dome Options were issued “Dome Plans”), shall be deemed to refer to Metalline, which shall have assumed the Dome Options and Dome Plans as of the Effective Time by virtue of this Agreement and without any further action.Each Dome Option assumed by Metalline (each, a “Substitute Option”) shall be exercisable upon the same terms and conditions as under the applicable agreement evidencing the Dome Options and Dome Plans, to the extent applicable, except that (A) each such Substitute Option shall be exercisable for, and represent the right to acquire, that whole number of shares of Metalline Common Stock (rounded down to the nearest whole share) equal to the number of shares of Dome Common Stock subject to such Dome Option multiplied by the Exchange Ratio; and (B) the exercise price per share of Metalline Common Stock shall be an amount equal to the exercise price per share of Dome Common Stock subject to such Dome Option in effect immediately prior to the Effective Time divided by the Exchange Ratio (the exercise price per share, as so determined, being rounded upward to the nearest full cent). 5 Such Substitute Option shall otherwise be subject to the same terms and conditions as such Dome Option.As soon as practicable after the Effective Time, Metalline shall deliver, or cause to be delivered, to each holder of a Substitute Option an appropriate notice setting forth such holder’s rights pursuant thereto and such Substitute Option shall continue in effect on the same terms and conditions (including any antidilution provisions, and subject to the adjustments required by this Section 3.5 after giving effect to the Merger).Metalline shall comply with the terms of all such Substitute Options.Metalline shall take all corporate action necessary to reserve for issuance a sufficient number of shares of Metalline Common Stock for delivery upon exercise of Substitute Options pursuant to the terms set forth in this Section 3.5.As soon as practicable after the Effective Time, the shares of Metalline Common Stock subject to Substitute Options will be covered by an effective registration statement on Form S-8 (but only to the extent such Substitute Options so qualify), or any successor form, or another appropriate form, and Metalline shall use its reasonable efforts to maintain the effectiveness of such registration statements for so long as Substitute Options remain outstanding.In addition, Metalline shall use all reasonable efforts to cause the shares of Metalline Common Stock subject to Substitute Options to be listed on the NYSE Amex and such other exchanges as Metalline and Dome shall determine.On or after the date of this Agreement and prior to the Effective Time, each of Metalline and Dome shall take all necessary action such that, with respect to each member of the Dome Board and each employee of Dome that is subject to Section 16 of the Exchange Act, the acquisition by such person of Metalline Common Stock or Substitute Options in the Merger and the disposition by any such person of Metalline Common Stock, Dome Common Stock or Dome Options pursuant to the transactions contemplated by this Agreement shall be exempt from the short-swing profit liability rules of Section 16(b) of the Exchange Act pursuant to Rule 16b-3 promulgated thereunder. 3.6 Warrants and Other Rights.Metalline and Dome shall cause outstanding warrants or other rights to acquire shares of Dome Common Stock to be exchanged at the Effective Time for warrants or other rights to acquire shares of Metalline Common Stock.Each Dome Right so exchanged (each, a “Substitute Right”) shall be exercisable upon the same terms and conditions as under the applicable agreement evidencing the Dome Right, except that (A) each such Substitute Right shall be exercisable for, and represent the right to acquire, that whole number of shares of Metalline Common Stock (rounded to the nearest whole share) equal to the number of shares of Dome Common Stock subject to such Dome Right multiplied by the Exchange Ratio; and (B) the exercise price per share of Metalline Common Stock shall be an amount equal to the exercise price per share of Dome Common Stock subject to such Dome Right in effect immediately prior to the Effective Time divided by the Exchange Ratio (the exercise price per share, as so determined, being rounded downward to the nearest full cent).Metalline shall take all corporate action necessary to reserve for issuance a sufficient number of shares of Metalline Common Stock for delivery upon exercise of Substitute Rights pursuant to the terms set forth in this Section 3.6. 3.7 Metalline Rights Plan.Each person entitled to receive shares of Metalline Common Stock pursuant to this Article 3 shall receive together with such shares of Metalline Common Stock the number of Metalline share purchase rights (pursuant to the Rights Agreement dated as of June 11, 2007 between Metalline and OTC Stock Transfer (the “Metalline Rights Agreement”)) per share of Metalline Common Stock equal to the number of Metalline share purchase rights associated with one share of Metalline Common Stock at the Effective Time. 6 ARTICLE 4 REPRESENTATIONS AND WARRANTIES; COVENANTS 4.1 Dome Representations and Warranties.Dome represents and warrants to Metalline as set out in Schedule “A”. 4.2 Metalline Representations and Warranties.Except as set forth in the correspondingly numbered section of the disclosure letter delivered to Dome by Metalline on the date of this Agreement, Metalline represents and warrants to Dome as set out in Schedule “B”. 4.3 Access to Information.Each of Dome and Metalline hereby agree to continue allowing the other party and its agents and advisors, until the closing of the Merger, all reasonable access to their (and their subsidiaries’) respective files, books, records, properties, assets, operations, personnel and offices and will provide the other party with any and all information reasonably requested relating to taxes, commitments, contracts, leases, licenses and real, personal and intangible property and financial condition, results of operations, business and prospects (including forecasts and projections) and will cause its accountants, agents and other advisers to cooperate with the other party and its agents in making all such information available. 4.4 Approvals.Dome and Metalline covenant and agree to use all reasonable commercial efforts to obtain as soon as practicable the required approvals of all applicable stock exchanges, all other regulatory and stockholder approvals. 4.5 Registration Statement. (a) As promptly as practicable after the execution of this Agreement, (i) Metalline and Dome shall prepare and file with the Securities and Exchange Commission (the “SEC”) the proxy statement to be sent to the stockholders of Dome relating to the meeting of Dome’s stockholders (the “Dome Stockholders’ Meeting”) to be held to consider approval and adoption of this Agreement and to be sent to the stockholders of Metalline relating to the meeting of Metalline’s stockholders (the “Metalline Stockholders’ Meeting” and, together with Dome Stockholders’ Meeting, the “Stockholders’ Meetings”) to be held to consider approval of the Share Issuance, or any information statement to be sent to such stockholders, as appropriate (such proxy statement or information statement, as amended or supplemented, being referred to herein as the “Proxy Statement”) and (ii) Metalline shall prepare and file with the SEC a registration statement on Form S-4 (together with all amendments thereto, the “Registration Statement”) in which the Proxy Statement shall be included as a prospectus, in connection with the registration under the Securities Act of the shares of Metalline Common Stock to be issued to the stockholders of Dome pursuant to the Merger.Metalline and Dome each shall use their reasonable best efforts to cause the Registration Statement to become effective as promptly as practicable, and, prior to the effective date of the Registration Statement, Metalline shall take all or any action required under any applicable U.S. federal or state securities laws or Canadian provincial or territorial securities laws in connection with the issuance of shares of Metalline Common Stock pursuant to the Merger and in connection with the preparation, filing and mailing of the Proxy Statement and any documents ancillary thereto.Each of Metalline and Dome shall furnish to the other party all information concerning it and its business as the other party may reasonably request in connection with such actions and the preparation of the Registration Statement and Proxy Statement.As promptly as practicable after the Registration Statement shall have become effective, each of Dome and Metalline shall mail the Proxy Statement to its stockholders. 7 (b) Except as provided in Section 4.8, Dome covenants that none of Dome Board or any committee thereof shall withdraw or modify, or propose to withdraw or modify, in a manner adverse to Metalline or Merger Sub, the approval or recommendation by Dome Board or any committee thereof of this Agreement, the Merger or any other transaction contemplated hereby and the Proxy Statement shall include the recommendation of Dome Board to the stockholders of Dome in favor of approval and adoption of this Agreement and approval of the Merger. (c) Except as provided in Section 4.8, Metalline covenants that none of the Metalline Board or any committee thereof shall withdraw or modify, or propose to withdraw or modify, in a manner adverse to Dome, the approval or recommendation by the Metalline Board or any committee thereof of this Agreement, the Merger, the Share Issuance or any other transaction contemplated hereby and the Proxy Statement shall include the recommendation of the Metalline Board to the stockholders of Metalline in favor of the Share Issuance. (d) No amendment or supplement to the Proxy Statement or the Registration Statement will be made by Metalline or Dome without the approval of the other party (such approval not to be unreasonably withheld or delayed).Metalline and Dome each will advise the other, promptly after they receive notice thereof, of the time when the Registration Statement has become effective or any supplement or amendment has been filed, of the issuance of any stop order, of the suspension of the qualification of the Metalline Common Stock issuable in connection with the Merger for offering or sale in any jurisdiction, or of any request by the SEC or any other Governmental Authority for amendment of the Proxy Statement or the Registration Statement or comments thereon and responses thereto or requests by the SECor any other Governmental Authority for additional information. 8 (e) Metalline represents and warrants to Dome that the information supplied by Metalline for inclusion in the Registration Statement and the Proxy Statement shall not, at (i) the time the Registration Statement is declared effective, (ii) the time the Proxy Statement (or any amendment thereof or supplement thereto) is first mailed to the stockholders of Dome and Metalline, (iii) the time of each of the Stockholders’ Meetings and (iv) the Effective Time, contain any untrue statement of a material fact or fail to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.If, at any time prior to the Effective Time, any event or circumstance relating to Metalline or Merger Sub, or their respective officers or directors, should be discovered by Metalline which should be set forth in an amendment or a supplement to the Registration Statement or Proxy Statement, Metalline shall promptly inform Dome.Metalline represents and warrants to Dome that all documents that Metalline is responsible for filing with the SECor any other Governmental Authority in connection with the Merger or the other transactions contemplated by this Agreement will comply as to form and substance in all material aspects with the applicable requirements of the Securities Act, the Exchange Act and any other applicable Laws. (f) Dome represents and warrants to Metalline that the information supplied by Dome for inclusion in the Registration Statement and the Proxy Statement shall not, at (i) the time the Registration Statement is declared effective, (ii) the time the Proxy Statement (or any amendment thereof or supplement thereto) is first mailed to the stockholders of Dome and Metalline, (iii) the time of each of the Stockholders’ Meetings and (iv) the Effective Time, contain any untrue statement of a material fact or fail to state any material fact required to be stated therein or necessary in order to make the statements therein, in light of the circumstances under which they were made, not misleading.If, at any time prior to the Effective Time, any event or circumstance relating to Dome or any of its subsidiaries, or their respective officers or directors, should be discovered by Dome which should be set forth in an amendment or a supplement to the Registration Statement or Proxy Statement, Dome shall promptly inform Metalline.Dome represents and warrants to Metalline that all documents that Dome is responsible for filing with the SEC or any other Governmental Authority in connection with the Merger or the other transactions contemplated by this Agreement will comply as to form and substance in all material respects with the applicable requirements of the Securities Act,the Exchange Actand any other applicable
